CONFESSION OF ERROR

PER CURIAM.
The State appeals a downward departure sentence. We reverse.
Defendant eommendably acknowledges that the court erred in imposing a downward departure sentence in the absence of written reasons justifying the departure. See Gibson v. State, 661 So.2d 288 (Fla.1995); State v. Hedge, 670 So.2d 191 (Fla. 3d DCA 1996). Thus, we vacate the downward departure sentence and remand to allow defendant to withdraw his plea and proceed to trial or be resenteneed within the guidelines.
Sentence vacated; cause remanded.